UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4700



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DERRICK EARL MILLER,

                                              Defendant - Appellant,

          versus


SHIRLEY J. ROBINSON; JANICE DENISE ROSEMOND;
DAVID ATKINS; SHIRLEY ATKINS; JAMES BRAZEL,

                                               Parties in Interest.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CR-04-22)


Submitted:   May 17, 2006                  Decided:   June 16, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James F. Brehm, Greenville, South Carolina, for Appellant.
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Derrick     Earl    Miller     appeals    the    754-month   sentence

imposed after he pled guilty to armed bank robbery (Counts 1, 3,

5), in violation of 18 U.S.C. §§ 2, 2113(a), (d) (2000), and using

a firearm during a crime of violence (Counts 2, 4, 6), in violation

of 18 U.S.C. § 2 and 18 U.S.C.A. § 924(c)(1)(A) (West 2000 & Supp.

2005).   Miller’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), suggesting that the consecutive

sentences     imposed    pursuant    to     §     924(c)    violate   the    Eighth

Amendment’s    prohibition       against    cruel    and    unusual   punishment.

Counsel states, however, that in his view, there are no meritorious

issues for appeal.       Miller has filed pro se supplemental briefs.

We affirm.

            Miller did not object at sentencing to the imposition of

multiple consecutive sentences on the § 924(c) counts; thus, our

review is for plain error.         United States v. Hughes, 401 F.3d 540,

547 (4th Cir. 2005).           “This court has held that proportionality

review   is    not    available     for     any    sentence    less   than     life

imprisonment without the possibility of parole.”                United States v.

Ming Hong, 242 F.3d 528, 532 (4th Cir. 2001).                  Because Miller’s

sentence is less than life imprisonment, the proportionality of his

sentence is not reviewable on appeal.

            In his pro se supplemental briefs, Miller contends that

the second superseding indictment is multiplicitous and that the


                                     - 3 -
district court was biased against him.                Our review of the record

leads us to conclude that these claims are without merit.                      Miller

also asserts that counsel provided ineffective assistance. We “may

address   [such    claims]     on     direct    appeal   only    if    the   lawyer’s

ineffectiveness conclusively appears from the record.”                         United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.), cert. denied,

126 S. Ct. 1407 (2006).         Because counsel’s ineffectiveness is not

apparent from the face of the record, we decline to review this

claim on direct appeal.

            In accordance with Anders, we have reviewed the entire

record    for     any    meritorious      issues      and     have     found     none.

Accordingly, we affirm Miller’s convictions and sentence.                      We deny

Miller’s motion for copies of certain documents.                         This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move      in   this    court    for   leave     to    withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court    and     argument    would      not   aid    the

decisional process.

                                                                             AFFIRMED


                                        - 4 -